Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Burgess on March 25, 2021.

The application has been amended as follows: 

Cancel claims 1, 11, 12 and 24.
Claim 2 (currently amended): A method, comprising contacting a solid oxidizing agent with a gaseous acyl halide compound to produce a gas stream comprising a halogen gas, wherein the contacting step is at a pressure of from 1 Torr to 650 Torr.
Claim 13, line 1 of claim: delete “11” and insert --2--.
Claim 14, line 1 of claim: delete “11” and insert --2--.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a process for producing a halogen gas by contacting a solid oxidizer agent with a gaseous acyl halide compound at a pressure of from 1 torr to 650 torr.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        April 6, 2021